Case 6:18-cv-01589-RBD-TBS Document 55 Filed 01/10/19 Page 1 of 3 PageID 903



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

SOUTHERN HVAC CORPORATION;
and FAST OF FLORIDA, INC.,

       Plaintiffs,

v.                                                        Case No. 6:18-cv-1589-Orl-37TBS

ARIE KONFORTE; JUSTIN
KONFORTE; PHILIPA MACHIAL; and
JOSKO, LLC,

      Defendants.
_____________________________________

                                          ORDER

       In the instant action, the Court held a hearing on Defendants’ Motion to Dismiss

Plaintiffs’ Amended Complaint Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) and Motion to

Strike Under Fed. R. Civ. P. 12(f) (Doc. 27). (Doc. 54.) On hearing argument, the Court

pronounced its ruling granting Defendants’ 12(b)(1) motion to dismiss Plaintiffs’ sole

federal claim under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1). This

Order memorializes the Court’s ruling.

       Under the DTSA, owners of trade secrets may institute actions in federal court “if

the trade secret is related to a product or service used in, or intended for use in, interstate

or foreign commerce.” Id. As Plaintiffs’ counsel admitted at the hearing, the HVAC

services Plaintiffs provide are confined to a local, Florida-only area. Yet Plaintiffs’ counsel

relied on United States v. Agrawal, 726 F.3d 235, 244 n.7 (2d Cir 2013), for the proposition

that the DTSA should be read broadly to support jurisdiction in this case. In Agrawal, the

                                              -1-
Case 6:18-cv-01589-RBD-TBS Document 55 Filed 01/10/19 Page 2 of 3 PageID 904



U.S. Court of Appeals for the Second Circuit examined a former version of the Electronic

Espionage Act (“EEA”) but included a footnote on the revised version of the EEA, whose

language the DTSA mirrors. Id. The Second Circuit noted that Congress revised the EEA

“to clarify its intent to reach broadly in protecting against trade secrets” and thus replaced

the former version’s “or included in a product that is produced for or placed in” with “a

product or service used in or intended for use in.” Id. So, like the DTSA, the EEA now

covers trade secrets “related to a product or service used in or intended for use in

interstate or foreign commerce.” Id.; see also 18 U.S.C. § 1836(b)(1). The Court finds no

inconsistency between this approach and its ruling, as the focus is still on whether the

trade secret relates to a service used or intended for use in interstate commerce. The services

Plaintiffs provide—HVAC maintenance, installation, and repair in central Florida—do

not qualify.

       Therefore, given the Court’s limited jurisdictional grant and a plain reading of the

statute, the Court finds that Plaintiffs cannot establish a sufficient nexus to interstate

commerce to grant this Court jurisdiction over the DTSA claim. Without jurisdiction over

the federal claim, the Court cannot exercise supplemental jurisdiction over Plaintiffs’

remaining state-law claims under 28 U.S.C. § 1367.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.      Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint Under Fed.

               R. Civ. P. 12(b)(1) and 12(b)(6) and Motion to Strike Under Fed. R. Civ. P.

               12(f) (Doc. 27) is GRANTED IN PART AND DENIED IN PART:

               a.    The Court GRANTS Defendants’ 12(b)(1) motion to dismiss for lack

                                              -2-
Case 6:18-cv-01589-RBD-TBS Document 55 Filed 01/10/19 Page 3 of 3 PageID 905



                    of subject matter jurisdiction.

            b.      Without jurisdiction over the sole federal claim, the Court does not

                    reach the other aspects of Defendants’ Motion. Thus, in all other

                    respects, the Motion is DENIED.

      2.    The Amended Complaint (Doc. 4) is DISMISSED for lack of subject matter

            jurisdiction.

      3.    The Clerk is DIRECTED to terminate any pending deadlines or motions

            and CLOSE the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 10, 2019.




Copies to:
Counsel of Record




                                           -3-
